Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
“2A” (page 3, line 24) must be changed to --2B--;
“S8” (page 9, line 33) must be changed to --S9-- as per FIG. 6 (or the FIG. replaced accordingly);
“S9” (page 10, line 5) must be changed to --S8-- as per FIG. 6 (or the FIG. replaced accordingly).
Appropriate correction is required.
Claim Objections
Claims 1-11 are objected to because of the following informalities: the examiner appreciates that the intent may be one of form, similar to the method and device claimed. The examiner recommends preamble language such as non-transitory recording medium etc. or computer program product comprising a non-transitory recording medium etc. be amended to reflect current practice regarding statutory subject matter.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Sato et al. [US 7,398,497 B2].
As per claim 1, a recording medium [FIGS 1 and 2] comprising:
simulation data input into a computing device executing a simulation of a semiconductor device [column 10, lines 29-32, column 14, lines 25-28, column 25, lines 4-42, column 28, lines 30-40], wherein the simulation data includes part shape information describing a shape of a part included in a simulation target circuit [column 9, lines 16-43], model information describing operation and connection information of the simulation target circuit [column 15, lines 36-49, column 21, line 29], and symbol information of the part included in the simulation target circuit [column 19, lines 10-45], and the computing device causes the part shape information, the model information, and the symbol information to correspond to each other to execute the simulation of the semiconductor device [column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 2, wherein the part shape information includes information defining an outer shape of the part [column 9, lines 23-43, column 19, lines 10-15]. 
As per claim 3, wherein the part shape information includes positional information of a corner of the part [column 19, lines 49-59]. 
As per claim 4, wherein the part shape information includes positional information of a terminal of the part [column 9, lines 10-11].
As per claim 5, wherein the model information includes connection information of the part included in the simulation target circuit and operation information of the part [column 15, lines 45-49, column 21, line 29]. 
As per claim 6, wherein the model information includes information about a terminal of the part, and the information about the terminal of the part includes information indicating correspondence to the terminal of the part included in the part shape information [column 9, lines 9-11, 38-43, column 18, lines 3-6, column 19, lines 10-18].
As per claim 7, wherein the information about the terminal of the part includes connection information of the terminal of the part [column 9, lines 9-11, column 15, lines 36-49, column 21, line 29].
As per claim 8, wherein the model information includes a file name of a file describing operation of the simulation target circuit and information for reference to the file [column 21, lines 22-29, column 25, lines 40-42, although file name is not explicitly stated it is understood that such is necessary for the computer to function with the data].
As per claim 9, wherein the symbol information differs per type of the part and includes positional information of a terminal of the part [column 9, lines 9-11, column 17, line 63-column 18, line 6, column 19, lines 25-45, column 28, lines 30-40].
As per claim 10, wherein the symbol information includes the positional information of the terminal of the part described to correspond to the positional information of the terminal of the part included in the part shape information [column 9, lines 9-11, column 17, line 63-column 18, line 6, column 19, lines 25-45, column 28, lines 30-40]. 
As per claim 11, wherein the part shape information, the model information, and the symbol information are described in a format interpreted and executed by a computing device executing a simulation of the simulation target circuit [column 1, lines 23-25, column 14, lines 25-28]. 
As per claim 12, computing method comprising: 
inputting simulation data [column 10, lines 29-32, column 14, lines 25-28, column 25, lines 4-42, column 28, lines 30-40] including part shape information describing a shape of a part included in a simulation target circuit [column 9, lines 16-43], model information describing operation of the simulation target circuit [column 15, lines 36-49, column 21, line 29], and symbol information of the part included in the simulation target circuit [column 19, lines 10-45]; and
causing the part shape information, the model information, and the symbol information to correspond to each other to execute a simulation of the simulation target circuit [column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 13, comprising: generating the simulation target circuit based on the model information and the symbol information; examining the simulation target circuit generated; determining a layout of the part based on the simulation target circuit examined, the part shape information, and the model information; and examining the layout of the part [column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 14, wherein, in the examination of the layout of the part, a layout position of the part is examined based on the part shape information and the connection information of the part included in the model information [column 10, lines 29-32, column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 15, a computing device [FIGS 1 and 2] comprising:
an input unit inputting simulation data [column 10, lines 29-32, column 14, lines 25-28, column 25, lines 4-42, column 28, lines 30-40] including part shape information describing a shape of a part included in a simulation target circuit [column 9, lines 16-43], model information describing operation of the simulation target circuit [column 15, lines 36-49, column 21, line 29], and symbol information of the part included in the simulation target circuit [column 19, lines 10-45]; and
an execution unit causing the part shape information, the model information, and the symbol information to correspond to each other to execute a simulation of the simulation target circuit [column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 16, further comprising processing circuitry configured to: generate the simulation target circuit based on the model information and the symbol information; examine the simulation target circuit generated; determine a layout of the part based on the simulation target circuit examined, the part shape information, and the model information; and examine the layout of the part [column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 17, wherein, in the examination of the layout of the part, a layout position of the part is examined based on the part shape information and the connection information of the part included in the model information [column 10, lines 29-32, column 17, line 63-column 18, line 6, column 25, lines 4-42, column 28, lines 30-40].
As per claim 18, wherein the part shape information includes information defining an outer shape of the part [column 9, lines 23-43, column 19, lines 10-15]. 
As per claim 19, wherein the part shape information includes positional information of a corner of the part [column 19, lines 49-59]. 
As per claim 20, wherein the part shape information includes positional information of a terminal of the part [column 9, lines 10-11].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEIGH M GARBOWSKI whose telephone number is (571)272-1893. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEIGH M GARBOWSKI/               Primary Examiner, Art Unit 2851